Citation Nr: 1424648	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-27 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for a cyst, buttocks.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 



INTRODUCTION

The Veteran had active military service from October 1972 to January 1974.  

This matter comes before the Board of Veterans' Appeals on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over this claim has been transferred to the RO in Waco, Texas.  

The Virtual VA and VBMS files have been reviewed.

(The issue of entitlement to an earlier effective date for the grant of nonservice-connected pension is addressed in a decision issued concurrently with this decision under separate cover.)


FINDINGS OF FACT

1.  The Veteran has not been shown to currently have hearing loss of the left ear under 38 C.F.R. § 3.385.

2.  The Veteran's hearing loss of the right ear was not manifest during service or within one year of separation from service and is not related to any incident of service, to include noise exposure. 

3.  The Veteran's bilateral tinnitus was not manifest during service or within one year of separation from service and is not related to any incident of service, to include noise exposure.

4.  The Veteran has not been diagnosed with a cyst, buttocks at any point during the appeal period.  





CONCLUSIONS OF LAW

1. The Veteran's bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2. The Veteran's bilateral tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for a cyst, buttocks have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be awarded if a chronic disease, such as sensorineural hearing loss, manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection. 38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Hearing Loss and Tinnitus 

The Veteran contends that he is entitled to service connection for his bilateral hearing loss and bilateral tinnitus, due to the presence of acoustic trauma during his period of active duty.  For the reasons that follow, the Board finds that neither hearing loss nor tinnitus was incurred in service, were manifest within one year of separation from service or are otherwise related to any incident in service.  As a result, the Board concludes that entitlement to service connection for hearing loss or tinnitus is not warranted.  

Although the Veteran's Air Force specialty was as a security police officer, he reported that he spent some time on the flight line.  

Certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).
Upon review, service medical records are negative for a bilateral hearing loss disability.  During service, the Veteran's hearing was evaluated upon entrance and separation and the results are noted below.  

Entrance Examination October 1972 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15

5
LEFT
10
5
5

5

Separation Examination December 1973 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
10
LEFT
10
10
5
5
5

Upon review, service medical records are negative for a bilateral hearing loss and negative for any reports or treatment for tinnitus.  On the Veteran's separation examination, his ears were evaluated as clinically normal and on his December 1973 Report of Medical History the Veteran stated that he did not have or ever have ear, nose or throat trouble or hearing loss.  

Post service medical evidence includes the report of a March 2011 VA audiology examination.   

Audiogram Examination from March 2011 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
40
50
LEFT
10
15
15
15
30

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  

After examining the Veteran and reviewing his claims folder, the examiner concluded that the Veteran had sloping to moderate sensorineural hearing loss from 3khz-4khz on the right and mild sensorineural hearing loss at 4khz on the left.  All of the other ranges were within normal limits bilaterally.  Additionally, the Veteran was diagnosed with intermittent tinnitus.  

The examiner opined that it is less likely as not that the Veteran's hearing loss and tinnitus are a result of noise exposure during military service.  In a March 2012 addendum opinion the examiner explained the conditions were less likely related to service as the thresholds were within normal limits at the time of separation.  

While the Veteran's hearing may not be what is once was, the report of the March 2011 VA examination clearly shows the Veteran does not suffer from hearing loss of the left ear for VA purposes.  See 38 C.F.R. § 3.385.  There is no competent medical evidence indicating the Veteran has been diagnosed with hearing loss of the left ear for VA purposes at any point during the pendency of the current claim.  Accordingly, service connection for hearing loss of the left ear cannot be established at the present time as there is no disability under 38 C.F.R. § 3.385.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In regards to the hearing loss of the right ear and tinnitus claims, the Veteran has a current disability as the March 2011 VA examination reflected complaints of tinnitus and noted thresholds of 40 decibels or above in the right ear at the 3000 and 4000 hertz frequencies.  38 C.F.R. § 3.385.  As noted above, he also reported exposure to noise on the flight line.  

However, the VA examiner considered the Veteran's history of exposure to noise and examined the Veteran and provided a negative nexus opinion.  Additionally, when asked at the examination when the onset of tinnitus began the Veteran could not say, but he did not relate it to service.  Further, the Veteran filed a claim for hearing loss and tinnitus in October 2009, which is more than 34 years post separation.  Lastly, none of the medical evidence of record contains any complaints or treatment for hearing loss or tinnitus.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised). 

The Board acknowledges that the Veteran himself has claimed that he suffers from bilateral hearing loss and tinnitus as a result of his active service.  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

A key element for the grant of service connection is a nexus of the current disability to some incident or injury in service.  The Board finds that there is insufficient medical evidence of record to support an etiological link between the Veteran's current diagnosis of right ear hearing loss and intermittent tinnitus and his active service.  

The preponderance of the evidence is against the claim of service connection for bilateral hearing loss and bilateral tinnitus; there is no doubt to be resolved.  Service connection for bilateral hearing loss or bilateral tinnitus is not warranted.

Cyst, buttocks

The Veteran claims entitlement to service connection for a cyst on his buttocks, evidenced by chronic recurring staph infections.  

A review of the Veteran's service treatment records is void of any complaints, treatment or diagnosis of a cyst in service.  A review of the Veteran's VA records is void of any complaints, treatment or diagnosis of a cyst on his buttocks or a pilonidal cyst.  However, there is evidence of treatment for cyst, ganglion, which is on the wrist.  There is evidence of a right renal cyst, which is on the kidney.  There is evidence that the Veteran has undergone one or more cystoscopies, which is an endoscopy of the urinary bladder via the urethra.  Lastly, there is no evidence or treatment of a staph infection.  

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

Accordingly, the Board concludes that a preponderance of the evidence is against the Veteran's claim of service connection for a cyst, buttock, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).  

Duty to Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through a notice letter dated November 2009 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim on both a direct and secondary basis, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2013).

Service treatment records are associated with claims file.  Most post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran did request records from a Dr. O.C. in McAllen, Texas, but the doctor's office provided a negative reply and stated that the Veteran was not a patient at that clinic.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Veteran was provided a VA hearing examination in March 2011 and addendum opinion in March 2012, which is adequate for the purposes of determining service connection as it, involved a review of the Veteran's pertinent medical history as well as a hearing evaluation of the Veteran, and provides an etiological opinion.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a December 2013 supplemental statement of the case. 

The Veteran has not been provided an examination in relation to his service connection claim for a cyst, buttock and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, noting that the he suffers from a cyst or staph infection and an in-service incident or injury, and a VA examination could not serve to establish an in-service event actually occurred. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103  and 5103A; 38 C.F.R. § 3.159.

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for cyst, buttocks is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


